Citation Nr: 1718582	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel   











INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983 and from July 1991 to December 1991.  He had service in the Southwest Asia Theater of Operations from July 1991 to November 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the claim for PTSD remained, denied because the evidence submitted was not new and material.  The Veteran perfected the appeal. 
 
The Veteran was scheduled for a Travel Board hearing in April 2016, but he failed to appear.  The Veteran has not requested another hearing, and therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

In a June 2016 decision, the Board found that new and material evidence had been submitted and reopened the claim.  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the Board last reviewed the claim it noted that VA had a duty to assist the Veteran by providing him an examination to determine the etiology of his psychiatric disorders, to include PTSD, schizophrenia, and depression.  Specifically, the Board noted that the private opinion of record was submitted without the physician's review of the pertinent evidence of record, to include VA outpatient treatment records relating the Veteran's psychiatric symptoms to a 1996 post-service assault.  Further, it noted that such opinion was not supported by any medical rationale.  Thus, the opinion was found insufficient for adjudication purposes, and remanded for a VA examination and opinion.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Board also noted that VA found that the Veteran was not competent to handle disbursement of VA funds, and the RO appointed a custodian for the Veteran.  Although the Veteran failed to report for previous VA examinations, the Board indicated that it was unsure who was notified of the scheduled examinations.  See generally, Barrett v. Shinseki, 22 Vet. App. 457, 461 (2009) (notice rendered insufficient where it is provided to a known incompetent); see also 3.159(f) (2016); M21-1MR, Part 1, subpart 2, sec. A, chap. 1.  Therefore, in its remand instructions, the Board determined that in scheduling the Veteran for a VA examination, the RO or the Appeals Management Center (AMC) must send notice of the examination to the Veteran and his custodian.        

The record includes a June 2016 letter to the Veteran, which notes that the nearest VA medical facility would contact him to schedule the requested mental health examination.  The record also shows that the examination was cancelled on July 13, 2016, because the Veteran failed to respond.  However, a September 2016 deferred rating decision shows that further development was necessary before the remanded issue could be readjudicated.  In this regard, the RO noted that the Veteran had a custodian and as per the Board's remand directive, and notice of the examination was to be specifically sent to the Veteran and his custodian.  The RO determined that the Veteran should be rescheduled for a VA mental health examination and his custodian notified of such examination.  Thus far, these actions have not occurred.  

For these reasons, the Board finds that the AOJ failed to substantially comply with the June 2016 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must once again remand this issue for compliance.
Since a remand is required, development to obtain any outstanding records pertinent to the Veteran's claim should also be completed while the case is in remand status.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

The examiner should state an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity."  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met. If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include an in-service head injury.

In providing the requested opinion, the examiner must consider and reconcile any conflicting medical evidence or opinions of record. The examiner must also consider the Veteran's statements regarding the onset and progression of his psychiatric symptomatology.

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The AOJ should ensure that the Veteran and his custodian are provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The AOJ should also undertake any additional development deemed necessary.  

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




